Miller, Ch. J.
— The only interest ever held by the plaintiffs’ ancestor in and to the lands in controversy, he obtained and held under a contract with the School Bund Commissioner of the county, which would have entitled him, upon full and final payment therefor, to a deed vesting in him the fee simple title. It is very satisfactorily shown by the evidence, that said 0. if. Kellogg, prior to Ids death, assigned this school fund contract to George Woodbury and C. L. Kellogg, and that they assigned to other parties. By his assignment O. bf. Kellogg parted with all the interest which he ever had in the lands in controversy. There is no evidence tending to show that this contract was re-assigned to him prior to his decease, or that he acquired any interest in this land, in any manner, prior thereto. The plaintiffs, as the heirs at law of 0. bf. Kellogg, deceased, could not inherit any interest hi these lands unless their ancestor had some interest therein at the time of his death. Having failed to show any such interest they are not entitled to' recover in this action. The decree of the court below is
Affirmed.